Citation Nr: 0718605	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to March 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the RO in Hartford, 
Connecticut.

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the Board is 
remanding the claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  This notice must include informing the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  He has not received this necessary notice.

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).

With regard to the third PTSD criterion, if VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required -provided that his 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d) and (f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

In the absence of any evidence showing the veteran engaged in 
combat with the enemy, the law requires that his claimed 
stressors be corroborated by independent evidence (including, 
but not limited to, service records) rather than his lay 
testimony or a diagnosis of PTSD.  Moreau v. Brown, 9 Vet. 
App. 389 (1996); see also Doran v. Brown, 6 Vet. App. 283, 
288-89 (1994).

Here, the veteran does not appear to be contending he is a 
combat veteran for purposes of establishing his entitlement 
to service connection for PTSD.  Nor is there any objective 
evidence that he engaged in combat with the enemy.  
38 U.S.C.A. § 1154(b) and the implementing regulation 38 
C.F.R. § 3.304 (subparts (d) and (f)) require that the 
veteran have actually participated in combat with the enemy, 
meaning participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).  His DD Form 214 and service 
medical records (SMRs) confirm that he served in Thailand 
during the Vietnam era, but he was not awarded any medals 
indicative of combat.  His military occupational specialty 
(MOS) was automatic tracking radar repairman.  Unfortunately, 
the information contained in his claims file regarding his 
service history appears to be incomplete.  Specifically, 
there apparently are only a portion of his military personnel 
records.  So the AMC needs to contact the National Personnel 
Records Center (NPRC) and request copies of any additional 
personnel records that may be available.

As for his alleged stressors, the veteran claims that in 
October 1972 a group of Viet Cong fighters attacked Udorn 
Royal Thai Air Force Base (Udorn) while he was stationed 
there with Detachment 23, "1st Combat Eval. Gp."  He says 
the Viet Cong fighters engaged in a fire fight with Royal 
Thai guards, one of whom was killed.  He also says a 
demolition charge detonated during the fighting and killed a 
Viet Cong fighter.  He says these events transpired 
approximately 25 yards away from the area occupied by 
Detachment 23.

Another stressor the veteran has reported involves an 
incident he says occurred in July or August 1973, also while 
he was stationed at Udorn.  He claims that he and two other 
men were ordered to climb a 40-foot tower in a lightning 
storm to repair radar equipment.  He provided the names of 
two men, SSgt. Brass and Lt. Col. Kaislin, who he says 
participated.  This, however, is perhaps not the type of 
event that can be verified so many years later.

The Board sees that a request has not been made to the U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
verify the veteran's alleged stressors.  Given the above 
stressor statements and his verified service at Udorn, on 
remand he should be asked to provide a more detailed 
statement of his stressors and a request should be made to 
the JSRRC for verification of his reported stressors.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  The AMC should 
also ask the veteran whether he has any additional stressors 
to report and, if he does, attempt to corroborate them - 
assuming he provides the threshold minimum level of 
information needed to conduct a meaningful search for 
supporting evidence.

Provided that at least one claimed noncombat-related stressor 
is independently verified through the above requested 
development, the veteran should be scheduled for a VA 
psychiatric examination.  The designated examiner should 
initially indicate whether a medical diagnosis of PTSD (under 
DSM-IV) is warranted and, if this diagnosis is established, 
the examiner should then offer an opinion as to whether this 
condition is the result of a confirmed stressor from service.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion where necessary to make a 
decision on the claim).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish a 
downstream disability rating and 
effective date for the claim on appeal 
- his purported entitlement to service 
connection for PTSD - as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

2.  Ask the veteran to provide any 
additional information concerning his 
alleged stressors, including the dates 
of the incidents he mentions 
(preferably within a two-month time 
frame) and the names, ranks, and units 
of assignment of all persons involved 
or otherwise present.  Advise him that 
with more complete information VA can 
better assist him in attempting to 
verify these claimed events.

3.  Request all of the veteran's 
relevant service personnel records from 
the NPRC - including, in particular, 
any records pertaining to his duty 
assignments in Thailand between July 
1972 and January 1973 and between May 
1973 and November 1973, when he 
allegedly experienced the PTSD 
stressors at issue.

4.  Prepare a summary of the veteran's 
claimed stressors, forward the summary 
to the JSRRC and ask the JSRRC to 
attempt to verify each claimed 
stressor.  The veteran must be informed 
of the results of the search.

5.  If any of the veteran's claimed 
stressors are objectively verified, 
schedule him for a VA psychiatric 
examination.  The examiner should 
review the claims file, including a 
complete copy of this remand for the 
veteran's pertinent medical and 
other history.  The examiner should 
initially indicate (1) whether the 
veteran has PTSD according to the 
requirements of DSM-IV and, if he does 
(2) whether it is as likely as not the 
PTSD is related to a stressor during 
service that has been actually 
verified.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

*If there is no independent 
corroboration of at least one stressor, 
then an examination is unnecessary.


6.  Then readjudicate the claim in 
light of the additional evidence 
submitted and otherwise obtained since 
the most recent supplemental statement 
of the case (SSOC) in October 2005.  If 
the claim is not granted to the 
veteran's satisfaction, send him and 
his representative another SSOC and 
give them time to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



